DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first and second cables" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said slusher bucket" in line 7 on labeled p. 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said plurality of cables" in line 7 on labeled p. 6. There is insufficient antecedent basis for this limitation in the claim.
Claims 12-17 are rejected under 35 U.S.C. 112(b) because they depend from claim 11 and thus also include the indefinite limitation of claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meysan et al. (US 2,777,659) in view of Bakker (US 1,999,681) and further in view of Arsenault (US 3,524,507).

Regarding claims 1 and 11, Meysan discloses a system especially adapted for removing materials from a sloping surface, said system comprising:
a slusher bucket (26) having first and second opposite lateral sides (see Fig. 1), at least one support arm (including structure supporting the eyelet for 36 over the bucket, see Fig. 1), and a connection point (of eyelet for 36) located at an end of said at least one support arm;
a plurality of cables (including 28, 36) connected to the slusher bucket for selectively moving the slusher bucket along a sloping surface, said plurality of cables including a first cable and a second cable;
a first pulley (of 24) communicating with at least one of the plurality of cables to control the selective movement of the slusher bucket;
a winch (including 30, 31, 32) connected to said first and second cables, said winch having a plurality of drums that control movement of the plurality of cables;
said first cable (28) having a first end connected to said slusher bucket, said first cable routed around said first pulley (of 24), and said first cable having a second end secured to a first drum (30) of said plurality of drums;
said second cable (36; corresponding to the claimed "third cable") having a first end connected to said connection point of said slusher bucket and said third cable having a second end attached to a second drum (31) of said plurality of drums; and
an upper transverse anchoring cable (18) located at a selected position near and above the sloping surface, and said upper transverse anchoring cable is separated from and not connected to said winch (see Fig. 1);
wherein said first pulley (of 24) is secured to said upper transverse anchoring cable; and
wherein said slusher bucket is located along said sloping surface laterally spanning said first pulley (of 24) and its supporting structure (including 20); and
wherein said slusher bucket is located between said upper transverse anchoring cable and said winch assembly such that said slusher bucket is located closer to said winch than said upper transverse anchoring cable (see Fig. 1, wherein 26 is capable of being lowered, as shown by Applicant).

Meysan does not explicitly disclose a third cable corresponding to the claimed "second cable," and Meysan does not explicitly disclose a second pulley interacting with said third cable. Additionally, Meysan does not explicitly disclose cables connected to the first and second opposite lateral sides of the slusher bucket.

Bakker teaches a system capable of removing materials from a sloping surface, said system comprising:
a slusher bucket (including 1, 2, 3, 4) having a first lateral side (at 1) and a second opposite lateral side (at 4);
a plurality of cables (including 5, 6) connected to the slusher bucket for selectively moving the slusher bucket along a surface, said plurality of cables including a first cable and a second cable, wherein the first and second cables are connected to opposite lateral sides of the slusher bucket (see Figs. 1-3);
a plurality of pulleys (including 20, 21) communicating with the plurality of cables to control the selective movement of the slusher bucket, said plurality of pulleys including a first pulley and a second pulley;
a winch (including 16, 17) connected to said first, second, and third cables, said winch having a plurality of drums that control movement of the plurality of cables;
said first cable (5) having a first end connected to said first lateral side (at 1) of said slusher bucket, said first cable routed around said first pulley (21), and said first cable having a second end secured to a first drum (17) of said plurality of drums;
said second cable (6) having a first end connected to said second opposite lateral side (at 4) of said slusher bucket, said second cable routed around said second pulley (20), and said second cable having a second end secured to a second drum (16) of said plurality of drums; and
an upper transverse anchoring axis (upon which 20 and 21 are mounted; see Fig. 3);
wherein said first and second pulleys are secured to said upper transverse axis and spaced laterally from one another on said upper transverse axis (see Fig. 3); and
wherein said slusher bucket (including 1, 2, 3, 4) is located along said surface laterally between said first and second pulleys (see Fig. 3); and
wherein said slusher bucket is located between said upper transverse anchoring axis and said winch assembly such that said slusher bucket is located closer to said winch than said upper transverse anchoring axis (see Fig. 3).

Meysan and Bakker are analogous because they both disclose systems for removing materials from surfaces, wherein said systems have slusher buckets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Meysan with the additional cable and pulley means as taught by Bakker for greater control of the bucket during operation. (See Bakker, p. 1, lines 21-48.)

Neither Meysan nor Bakker explicitly discloses the slusher bucket comprising a first working edge having a scraper blade and a second opposite working edge having a plurality of scarifying teeth.

Arsenault teaches an implement for removing materials from a surface, said implement comprising a slusher bucket comprising a first working edge (SE) having a scraper blade and a second opposite working edge (DE) having a plurality of scarifying teeth (T); wherein said slusher bucket is flipped by manipulation of attached cables to selectively scrape the surface with the scraper blade or to scarify the surface with the teeth (see col. 3, lines 65-70, wherein attached cables are manipulated in order to do so). It is noted that based on a further description in the specification (or lack thereof), manipulation of the cables is being read as disconnecting and connecting of the cables to selectively couple the slusher bucket in flipped orientations.

Meysan, Bakker, and Arsenault are analogous because they all disclose systems for removing materials from surfaces, wherein said systems have slusher buckets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the implement means as taught by Arsenault in order to present a different type of digging edge as circumstances require. (See Arsenault, col. 3, lines 65-70.)

With respect to claims 2 and 12, Meysan discloses said upper transverse anchoring cable (18) being elevated above ground over which said upper transverse anchoring cable is mounted (10 being elevated over 12).

With respect to claims 3 and 13, Meysan discloses said upper transverse anchoring cable (18) having first and second ends, each end of said upper transverse anchoring cable being anchored to the ground by one or more ground anchors (including 14, 16).

With respect to claims 7 and 17, Meysan discloses said upper transverse anchoring cable (18) extending linearly (see Fig. 1).

With respect to claim 9, Meysan, Bakker, and Arsenault teach providing and securing the system as set forth above. Further, Meysan teaches selectively positioning and repositioning the pulley(s) on said upper transverse anchoring cable to achieve desired control of the slusher bucket as it is moved up and down the sloping surface and as it is moved laterally across the sloping surface (see col. 3, lines 3-28), and Arsenault teaches flipping the slusher bucket by manipulation of cables (in interpretation as noted above) to selectively scrape the surface with the scraper blade or to scarify the surface with the teeth (see col. 3, lines 65-70, wherein attached cables are manipulated in order to do so).

Claims 4-6, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meysan in view of Bakker in view of Arsenault as applied to claims 1, 3, 11, and 13 above, and further in view of McGavin (US 159,594).

With respect to claims 4 and 14, neither Meysan, Bakker, nor Arsenault explicitly discloses said one or more ground anchors including a plurality of ground anchors interconnected to an adjacent end of said upper transverse anchoring cable by corresponding connecting cables.

McGavin teaches a system capable of removing materials from a sloping surface, said system comprising:
a slusher bucket (C);
a plurality of cables (including a') connected to the slusher bucket for selectively moving the slusher bucket along a sloping surface;
a plurality of pulleys (including E', F') communicating with a plurality of cables to control the selective movement of the slusher bucket;
a winch assembly having a plurality of drums (including G, D) which control movement of the plurality of cables; and
an upper transverse anchoring cable (including center section of A) capable of being located at a selected position at or near an upper surface of the sloping surface, wherein one or more of the plurality of pulleys is secured to said anchoring cable. McGavin further teaches said one or more ground anchors including a plurality of ground anchors (including B) interconnected to an adjacent end of said upper transverse anchoring cable (including center section of A) by corresponding connecting cables (including c or staked end sections of A).

Meysan, Bakker, Arsenault, and McGavin are analogous because they all disclose systems for removing materials from surfaces, wherein said systems have slusher buckets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the anchoring means as taught by McGavin in order to allow multiple slusher buckets to utilize the same anchor in opposing directions (see Fig. 1 of McGavin).

With respect to claims 5 and 15, McGavin further teaches a mounting assembly for securing said upper transverse anchoring cable (including center section of A) to the ground, said mounting assembly including a cable ring (rings shown connecting c to B) attached to each opposite end of said upper transverse anchoring cable, and a plurality of ground anchors (including B and stakes shown at the ends of A) attached to each cable ring by a corresponding plurality of connecting cables (including staked end sections of A).

With respect to claims 6 and 16, McGavin further teaches said upper transverse anchoring cable (including A) including a second plurality of cables connected to one another, end to end, and wherein at least one cable of said second plurality of cables (including staked end sections of A) extends in a different direction as compared to other cables (A capable of being segmented; c also connected to A via D) of said second plurality of cables.

With respect to claim 8, McGavin also teaches said upper transverse anchoring cable (including A) having a plurality of segments that extend linearly, and at least one segment of said plurality of segments (including staked ends of A) extending in a different direction.


Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicant's argument that Meysan and Bakker cannot be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (i.e. the three-cable system of the invention is clearly superior for manipulating a slusher bucket so that an operator can better manipulate the slusher bucket) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant's argument that Meysan undergoes improper reconstruction as a primary reference (see Remarks of 6/30/2022, labeled p. 9) is unpersuasive because the proposed modification neither renders Meysan unsatisfactory for its intended purpose nor changes the principle of operation of Meysan. Further, Applicant's argument fails to provide any support for this assertion.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/7/29/22